UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4609
HERSCHEL KENNETH SANSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
               David A. Faber, Chief District Judge.
                            (CR-01-212)

                   Submitted: December 3, 2003

                      Decided: January 28, 2004

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, Decatur,
Georgia, for Appellant. Kasey Warner, United States Attorney, Steph-
anie L. Ojeda, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. SANSON
                                OPINION

PER CURIAM:

   Herschel Kenneth Sanson appeals his ninety-seven month sentence
imposed after he pled guilty to possession of an unregistered firearm
in violation of 26 U.S.C. §§ 5861(d), 5871 (2000). Sanson first argues
the district court’s use of the 2001 United States Sentencing Guide-
lines Manual (Guidelines Manual) instead of the Guidelines Manual
in effect at the time of his offense was plain error. Sanson’s offense
level was enhanced one extra level because of guidelines amendments
concerning the number of firearms involved. See United States Sen-
tencing Guidelines Manual § 2K2.1(b) (2001). This increased San-
son’s sentencing range from seventy to eighty-seven months of
imprisonment to seventy-eight to ninety-seven months.

   Sanson did not assert this error before the district court. We there-
fore review for plain error. See United States v. Olano, 507 U.S. 725,
731 (1993). We will exercise our discretion to correct plain error if
Sanson demonstrates the satisfaction of four conditions: "(1) [A]n
error, such as deviation from a legal rule; (2) the error must be plain,
meaning obvious or, at a minimum, clear under current law; (3) the
error must affect substantial rights—in other words, the error must be
so prejudicial as to affect the outcome of the proceedings in the dis-
trict court; and, finally, (4) . . . the error seriously affects the fairness,
integrity or public reputation of judicial proceedings." United States
v. Brothers Constr. Co. of Ohio, 219 F.3d 300, 320 (4th Cir. 2000).

   The sentencing court shall use the Guidelines Manual in effect on
the date the defendant is sentenced, unless the sentence would violate
the Ex Post Facto Clause of the United States Constitution, in which
case, the Court shall use the Guidelines Manual in effect on the date
the offense of conviction was committed. U.S. Sentencing Guidelines
Manual § 1B1.11 (2001). As the Government concedes, the district
court’s application of the 2001 Guidelines Manual was plain error and
substantially affected Sanson’s rights. We therefore vacate Sanson’s
sentence and remand for resentencing using the Guidelines Manual in
effect at the time Sanson committed his offense. Because we vacate
Sanson’s sentence for plain error, we decline to address Sanson’s
                       UNITED STATES v. SANSON                        3
assertion that his counsel’s failure to object on this basis amounted to
ineffective assistance.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                       VACATED AND REMANDED.